Citation Nr: 0737750	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic right knee 
musculoligamentous strain residuals and septic arthritis 
residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic left knee 
musculoligamentous strain residuals.  

3.  Entitlement to an increased disability evaluation for the 
veteran's tinnitus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an effective date prior to February 2, 
2002, for the award of service connection for post-traumatic 
stress disorder with alcohol dependence.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1976 to August 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Lincoln. Nebraska, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
post-operative fallopian tube residuals, ectopic pregnancy 
residuals, and hysterectomy residuals, eyelid skin lesions, 
and tinnitus and a total rating for compensation purposes 
based on individual unemployability.  In October 2001, the 
Board, in pertinent part, denied an increased evaluation for 
the veteran's post-operative fallopian tube residuals, 
ectopic pregnancy residuals, and hysterectomy residuals and 
remanded the issues of her entitlement to both increased 
evaluations for her eyelid skin lesions and tinnitus and a 
total rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

In March 2003, the RO, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
right knee arthritis and pain and a chronic left knee 
disorder.  In April 2003, the RO reopened the veteran's 
claims of entitlement to a right knee disorder and a left 
knee disorder; granted service connection for right knee 
musculoligamentous strain residuals and septic arthritis 
residuals and chronic left knee musculoligamentous strain 
residuals; and assigned 10 percent evaluations for those 
disabilities.  

In June 2003, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and alcoholism.  In 
December 2003, the Board remanded the issues of the veteran's 
entitlement to an increased evaluation for her tinnitus; an 
initial compensable evaluation for her eyelid skin lesions; 
and a total rating for compensation purposes based on 
individual unemployability to the RO for additional action.   

In May 2005, the RO granted service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of February 2, 2005.  In October 
2005, the RO increased the initial evaluation for the 
veteran's PTSD from 10 to 50 percent and granted a total 
rating for compensation purposes based on individual 
unemployability.  In May 2006, the Board, in pertinent part, 
granted an initial 70 percent evaluation for the veteran's 
PTSD; denied both a compensable evaluation for her eyelid 
skin lesions and an effective date prior to February 2, 2005, 
for the award of service connection for PTSD; stayed 
adjudication of her claim of entitlement to an increased 
evaluation for her tinnitus; and remanded the issues of her 
entitlement to service connection for alcoholism and initial 
evaluations in excess of 10 percent for her right knee and 
left knee disabilities to the RO for additional action.  The 
veteran subsequently appealed that portion of the Board's 
decision which denied an effective date prior to February 2, 
2005, for the award of service connection for PTSD to the 
United States Court of Appeals for Veterans Claims (Court).  

In May 2007, the Court granted the Parties' Joint Motion for 
Remand and remanded that portion of the May 2006 Board 
decision which denied an effective date prior to February 2, 
2005, for the award of service connection for PTSD to the 
Board for additional action.  In June 2007, the RO 
recharacterized the veteran's psychiatric disorder as PTSD 
with alcohol dependence evaluated as 70 percent disabling and 
effectuated the award as of February 2, 2005.  
The Board observes that the veteran has appealed from the 
initial evaluations assigned for her service-connected right 
knee and left knee disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
disability evaluations in excess of 10 percent for the 
veteran's chronic right knee musculoligamentous strain 
residuals and septic arthritis residuals and her chronic left 
knee musculoligamentous strain residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a decision of the Board that concluded that no more 
than a single 10 percent evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
pre-June 13, 2003, regulations.  The Department of Veterans 
Affairs (VA) disagreed with the Court's decision in Smith and 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought.  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.  
The issue of the veteran's entitlement to an effective date 
prior to February 2, 2005, for the award of service 
connection for PTSD with alcoholism is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
her part.  


FINDINGS OF FACT

1.  The veteran's chronic right knee musculoligamentous 
strain residuals and septic arthritis residuals have been 
objectively shown to be manifested by chronic knee pain; a 
range of motion of the knee of 0 to 135 degrees; mild 
degenerative arthritic changes on X-ray study; and no active 
gonorrheal arthritic process, ligamental instability, or 
recurrent subluxation.  

2.  The veteran's left knee left knee musculoligamentous 
strain residuals have been objectively shown to be manifested 
by no more than chronic knee pain; a range of motion of the 
knee of 0 to 135 degrees; mild degenerative arthritic changes 
on X-ray study; suprapatellar plica excision residuals; and 
no ligamental instability or recurrent subluxation.  

3.  A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's right knee musculoligamentous 
strain residuals and septic arthritis residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002, 5003, 5004, 5260 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's left knee musculoligamentous strain 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
(2007).  

3.  An evaluation in excess of 10 percent may not be assigned 
for the veteran's tinnitus.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, 
Diagnostic Code 6260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the veteran's right knee and left knee 
disabilities, the Board observes that the RO issued VCAA 
notices to the veteran in December 2001, February 2003, March 
2003, May 2003, July 2003, March 2004, July 2005, and March 
2006 which informed the veteran of the evidence generally 
needed to support claims for service connection and increased 
evaluations and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claims.  Such notice effectively informed her 
of the need to submit any relevant evidence in her 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple examinations conducted 
for VA compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In addressing the issue of the veteran's entitlement to an 
increased evaluation for her tinnitus, the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of evaluations for tinnitus.  As will be shown 
below, the Board finds that the veteran is already receiving 
the maximum evaluation available for tinnitus under the 
applicable diagnostic criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating the claim).  


II.  Knees 

A.  Historical Review

The veteran's service medical records reflect that she was 
treated for bilateral knee pain.  She was diagnosed with 
right knee gonococcal arthritis and chondromalacia.  The 
report of an April 2003 VA examination for compensation 
purposes states that the veteran was diagnosed with chronic 
bilateral knee strain of musculoligamentous origin and an 
"episode of septic arthritis, right knee."  In April 2003, 
the RO granted service connection for chronic right knee 
musculoligamentous strain residuals and septic arthritis 
residuals and chronic left knee musculoligamentous strain 
residuals; assigned 10 percent evaluations for those 
disabilities; and effectuated the awards as of January 6, 
2003.  

B.  Evaluations

Gonorrheal arthritis is to be evaluated as rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5004 (2007).  
A 20 percent evaluation is warranted for rheumatoid arthritis 
as an active process when the diagnosis is well-established 
and there are one or two exacerbations a year.  A 40 percent 
evaluation requires the presence of symptom combinations 
productive of a definite impairment of health objectively 
supported by examination findings or of incapacitating 
exacerbations occurring three or more times a year.  Chronic 
residuals of rheumatoid arthritis are evaluated on the basis 
of limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to the disability of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Disability 
evaluations for active rheumatoid arthritis may not be 
combined with evaluations for residuals based on limitation 
of motion or ankylosis.  When there are disabling chronic 
residuals as well as active disease, the higher evaluation 
will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2007).   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

At the April 2003 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain with 
weakness, stiffness, swelling, instability, giving way, 
locking, and fatigability.  She was observed to walk with a 
cane in her right hand.  On examination of the knees, the 
veteran exhibited a bilateral range of motion of 0 to 130 
degrees with medial joint line and patellar tenderness and no 
joint instability.  Contemporaneous X-ray studies of the 
knees were reported to reveal "normal knees."  The veteran 
was diagnosed with chronic bilateral knee strain of 
musculoligamentous origin and an "episode of septic 
arthritis, right knee."  

VA and private magnetic resonance imaging studies of the 
knees dated in May 2003 revealed findings consistent with 
early right knee medial compartment degenerative joint 
disease and a left tibial posterior cruciate intra-osseous 
ganglion.  

A June 2003 VA rheumatology clinic treatment record states 
that the veteran complained of "some arthritic symptoms in 
her knees."  On examination, the veteran exhibited a 
"normal range of motion" of the knees and medial knee 
tenderness.  An assessment of osteoarthritis was advanced.  

A September 2003 VA rheumatology clinic treatment states that 
the veteran presented a history of arthritis of the knees 
which was "not particularly bothersome at this time."  
Treating VA medical personnel observed that the veteran's 
knees were essentially asymptomatic.  

A January 2005 physical evaluation from Mark H. Meyer, M.D., 
conveys that the veteran complained of right knee and left 
knee pain, catching, and locking.  On examination, the 
veteran exhibited a full range of motion of the knees with 
patellofemoral catches.  Impressions of patellofemoral 
chondromalacia with chondral defects and crepitus and 
patellar tendonitis were advanced.  

A February 2005 operative summary from Good Samaritan 
Hospital indicates that the veteran underwent left knee 
arthroscopic examination and excision of a suprapatellar 
plica.  A February 2005 physical evaluation from Dr. Meyer 
states that the veteran exhibited a right knee range of 
motion of 0 to 130 degrees with significant patellofemoral 
crepitus and grinding and no ligamental laxity and a left 
knee range of motion of 0 to 90 degrees with pain and no 
ligamental laxity.  Assessments of right knee patellofemoral 
pain and crepitus and "left knee synovectomy of a 
symptomatic plica" were advanced.  

At a May 2007 VA examination for compensation purposes, the 
veteran complained of intermittent bilateral knee pain and 
occasional bilateral knee giving way, instability, stiffness, 
and weakness.  She was noted to use a cane principally due to 
her nonservice-connected organic brain injury residuals.  On 
examination of the knees, the veteran exhibited a right knee 
range of motion of 0 to 135 degrees; a left knee range of 
motion of 0 to 135 degrees; and stable joints, bilaterally.  
Contemporaneous X-ray studies of the knee revealed findings 
consistent with mild arthritic changes.  The veteran was 
diagnosed with bilateral knee pain and "mild knee arthritis 
involving the medial compartment, bilateral knees."  The VA 
examiner clarified that:

It is my opinion that it is at least as 
likely as not (50% probability) more that 
the patient's degenerative arthritis is 
secondary to her infection of her knee as 
it is to generalized degenerative changes 
in the knee.  Commonly, we find 
degenerative changes in patients with 
post-gonococcal infections.  In addition, 
her resection of her plica in February 
2005 has essentially resolved the 
symptoms which she was having prior to 
that surgery.  

1.  Right Knee

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right knee disability has been objectively shown to 
be manifested by chronic knee pain; a range of motion of the 
knee of 0 to 135 degrees; mild degenerative arthritic changes 
on X-ray study; and no active gonorrheal arthritic process, 
ligamental instability, or recurrent subluxation.  While she 
exhibited an essentially full right knee range of motion on 
the most recent evaluation of record, the veteran's right 
knee arthritic functional impairment merits assignment of at 
least the minimum compensable evaluation for knee limitation 
of motion.  38 C.F.R. § 4.59 (2007).  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In the absence of an 
active gonorrheal arthritic process and/or actual or 
functional right knee limitation of flexion to 30 degrees 
and/or limitation of extension to 10 degrees, the Board finds 
that an initial 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5003, 5004, 5260 and no more 
is warranted for the veteran's chronic right knee 
musculoligamentous strain residuals and septic arthritis 
residuals because a preponderance of the evidence is against 
a higher evaluation.  

2.  Left Knee

The veteran's post-operative left knee disability has been 
objectively shown to be manifested by chronic knee pain; a 
range of motion of the knee of 0 to 135 degrees; mild 
degenerative arthritic changes on X-ray study; suprapatellar 
plica excision residuals, and no ligamental instability or 
recurrent subluxation.  While she exhibited an essentially 
full left knee range of motion on the most recent evaluation 
of record, the veteran's left knee arthritic functional 
impairment merits assignment of at least the minimum 
compensable evaluation for knee limitation of motion.  38 
C.F.R. § 4.59 (2007).  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  In the absence of actual or functional left 
knee limitation of flexion to 30 degrees and/or limitation of 
extension to 10 degrees, the Board finds that an initial 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 and no more is warranted for the veteran's chronic 
left knee musculoligamentous strain residuals because a 
preponderance of the evidence is against a higher evaluation.  





II.  Tinnitus

A.  Historical Review

The veteran's service medical records indicate that she 
diagnosed with tinnitus.  The report of a July 1996 VA 
examination for compensation purposes states that the veteran 
was diagnosed with tinnitus.  In October 1996, the RO 
established service connection for tinnitus and assigned a 
noncompensable evaluation for that disability.  In February 
1997, the RO increased the evaluation for the veteran's 
tinnitus from noncompensable to 10 percent.  

B.  Increased Evaluation

Prior to June 13, 2003, recurrent tinnitus warranted a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  On June 13, 2003, the Secretary of the VA amended 
the provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for an evaluation 
in excess of 10 percent for her service-connected tinnitus 
must be denied under Diagnostic Code 6260, as in effect both 
prior and subsequent to June 13, 2003.  On this point, the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), to include 38 C.F.R. § 3.321(b)(1) (2007). 


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's chronic right knee musculoligamentous strain 
residuals and septic arthritis residuals is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's chronic left knee musculoligamentous strain 
residuals is denied.

An increased evaluation for the veteran's tinnitus is denied.  


REMAND

In May 2007, the Court granted the Parties' April 2007 Joint 
Motion for Remand and remanded the issue of an effective date 
prior to February 2, 2005, for the award of service 
connection for PTD to the Board for compliance with the Joint 
Motion to Remand.  The April 2007 Joint Motion to Remand 
cited to and quoted from a July 3, 2005, "private physician 
letter" and a June 8, 2005, "private physician letter" and 
directed that "the Board should ensure that any further 
development of Appellant's claim that may be suggested by the 
above private-physician statements is completed before 
readjudication of Appellant's claim."  

In reviewing the record, the Board initially observes that 
the June 8, 2005, "private physician letter" is from R. 
Charles Ihle, D.C., of the Ihle Chiropractic Center.  Dr. 
Ihle conveys that he had treated the veteran for 
"approximately ten years" and "over this time I've watched 
the progression" of the veteran's PTSD.  While some clinical 
documentation from the Ihle Chiropractic Clinic is of record, 
it does not appear that Dr. Ihle's complete treatment records 
have been incorporated into the claims folders.  The July 3, 
2005, "private physician letter" is actually a written 
statement from a VA physician.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Then contact the veteran and request 
that she provide information as to all 
treatment of her PTSD prior to February 
2, 2005.  Upon receipt of the requested 
information and the appropriate releases, 
contact R. Charles Ihle, D.C., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment in the VA 
Nebraska-Western Iowa, Health Care 
System, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then readjudicate the issue of the 
veteran's entitlement to an effective 
date prior to February 2, 2005, for the 
award of service connection for PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and her attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


